EXHIBIT 24 THIRD AMENDED AND RESTATED JOINT FILING AGREEMENT PURSUANT TO RULE 13D-1(K)(1) This Agreement is made pursuant to Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended (the "Act") by and among the parties listed below, each referred to herein as a "Joint Filer." The Joint Filers agree that a statement of beneficial ownership as required by Section 13(d) of the Act and the Rules thereunder may be filed on each of their behalf on Schedule 13D or Schedule 13G, as appropriate, and that said joint filing may thereafter be amended by further joint filings. The Joint Filers state that they each satisfy the requirements for making a joint filing under Rule 13d-1. Dated: September 22, 2011 By: /s/Robert F.X. Sillerman Robert F.X. Sillerman Sillerman Capital Holdings, L.P. By: /s/Robert F.X. Sillerman Robert F.X. Sillerman, as President of Sillerman Capital Holdings, Inc. Its:General Partner By: /s/Paul C. Kanavos Paul C. Kanavos Kanavos Dynasty Trust 2011 Deutsche Bank Trust Company Delaware, as Trustee By: /s/ Donna G. Mitchell Name: Donna G. Mitchell Title: Vice President By: /s/ Edward A. Reznick Name: Edward A. Reznick Title: President By: /s/Brett Torino Brett Torino ONIROT Living Trust dated 06/20/2000 By: /s/Brett Torino Brett Torino, as Trustee TTERB Living Trust By: /s/Brett Torino Brett Torino, as Trustee Atlas Real Estate Funds, Inc. By: /s/Paul Kanavos Name: Paul Kanavos Title:President
